DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera (US Pub. No. 2013/0103043 A1) in view of Graf et al. (US Pat. No. 10,736,650 B2).
Regarding claim 1, Cabrera discloses a specimen retrieval device, comprising:
a tubular body (120) (Figs. 1- 3, 5, 12- 15, 18- 27, 29- 31, 33) having a proximal portion (127) (Fig. 3) and a distal portion (126) (Fig. 3) and defining a longitudinal bore (122) (Fig. 3) between the proximal portion of the tubular body (127) and the distal portion of the tubular body (126);
a support member (220) (Figs. 1, 3- 4, 10- 11, 14- 15, 22- 25, 27) pivotably supported on the distal portion of the tubular body (120) (See Figs. 10, 20) (P. [0073] - - support member (220) is supported on the distal portion of the tubular body (120) via its connection to articulation post 258 which is engaged to handle 100);
an articulation shaft (254) (Figs. 3- 4, 10, 13, 15, 18, 20, 25- 26, 27, 30, 32)  positioned within the longitudinal bore of the tubular body (122), the articulation shaft (254) having a proximal portion (256) (Fig. 3), a distal portion (near 250 at Fig. 3), and an articulation knob (258, 100) (Figs. 1- 3, 5- 7, 10, 18, 20- 21, 24- 26, 28) supported on the proximal portion of the articulation shaft (256) (P. [0073] - - actuation post extending from articulation post 258 at proximal end 256 of articulation bar 254 engages with articulation track 130 defined on inner surfaces 105, 107 of components 104, 106 of handle 100 such that the articulation knob is considered to be a combination of the articulation post 258 and handle 100), the distal portion of the articulation shaft (near 250 at Fig. 3) coupled to the support member (220) (See Fig. 3), wherein movement of the articulation shaft (254) within the longitudinal bore (122) causes pivotable movement of the support member (220) in relation to the tubular body (120) (See Figs. 25- 26) (P. [0091] - - as handle 100 is rotated about longitudinal axis "X-X" in the counterclockwise direction relative to articulation post 258, articulation post 258 is translated into helical portion 136 of articulation track 130. Helical portion 136 of articulation track 130 is pitched such that, as articulation post 258 is translated therethrough upon rotation of handle 100, articulation post 258 is urged proximally, thereby translating articulation bar 254 proximally along recess 206 and relative to shaft 200. Proximal translation of articulation bar 254, in turn, pulls articulation linkage 250 proximally which urges arms 222, 224 of end effector assembly 220 to pivot about second pin 248 relative to shaft 200, thereby articulating end effector assembly 220 off of longitudinal axis "X-X."); and
a specimen receptacle (30) (Figs. 1, 3, 8- 11, 14- 15, 22- 25, 27, 29, 31, 33) supported on the support member (220) at the distal portion of the tubular body (120), the specimen receptacle (30) including a body defining a first opening (33) (Figs. 3, 8- 9, 23) that may be opened and closed (P. [0077] - - opening (33) may be cinched or loosened to close or open the opening (33)).
Cabrera does not disclose
(claim 1) a second opening as claimed.
However, Graf teaches a specimen receptacle (5) in the same field of endeavor (Abstract), Graf teaches
(claim 1) the specimen receptacle (5) (Fig. 4) including a body defining a first opening (9) (Figs. 1- 2, 4- 6) that may be opened and closed and a second opening (17) (Figs. 4- 6) spaced from the first opening (9) (Col. 3, l. 14- 21; Col. 4, l. 42- 47 - - The second bag opening is arranged at the end of the extraction bag facing away from the first opening…The second bag opening can be implemented as a closable and/or openable port).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (a specimen receptacle having two openings taught by Graf) for another (a specimen receptacle with one opening associated with Cabrera) because the substitution would allow for using the second opening as an additional port for the insertion or removal of tissue and/ or devices such as cameras or graspers (Graf - - Col. 3, l. 14- 21; Col. 5, l. 37- 52).  The motivation for the modification would have been to provide facilitate a specimen removal procedure by improving control and monitoring over a procedure via a second opening implemented as a closable and/or openable port (Graf - - Col. 3, l. 14- 21).
Regarding claim 2, Cabrera in view of Graf discloses the apparatus of claim 1, Cabrera further disclosing wherein the support member (220) includes a pair of resilient fingers (222, 224) (Figs. 3- 4, 11, 14- 15, 22- 23, 25, 27) which support the specimen receptacle (30) (P. [0076] - - arms 222, 224 are resiliently returned, to the spaced-apart curvate configuration).
Regarding claim 3, Cabrera in view of Graf discloses the apparatus of claim 2, Cabrera further disclosing wherein the resilient fingers (222, 224) are positioned adjacent a first mouth (34 - -loop around outer periphery forming mouth) (Figs. 3, 8- 9, 23) of the specimen receptacle (30) to form the first opening of the specimen receptacle (33) when the specimen retrieval device (30) is in a deployed state (See Figs. 22- 23).
Regarding claim 4, Cabrera in view of Graf discloses the apparatus of claim 1, Cabrera further disclosing wherein the proximal portion of the tubular body (127) has an opening (128) (Fig. 3) to permit access to the articulation knob (258, 100) (P. [0073] - - elongated sleeve 120 includes a longitudinal slot 128 extending from proximal end 127 thereof that is configured to receive articulation post 258 therethrough, thus allowing articulation post 258 to extend from articulation bar 254, shaft 200, through elongated sleeve 120, and into engagement with articulation track 130).
Regarding claim 5, Cabrera in view of Graf discloses the apparatus of claim 1, Cabrera further disclosing wherein the proximal portion of the articulation shaft (256) is threaded and the longitudinal bore (122) includes a threaded portion (130, 136) (Figs. 13, 20, 25, 28) the proximal portion of the articulation shaft (256) residing in the threaded portion of the longitudinal bore of the tubular body (130, 136) (See Figs. 25- 26) (P. [0091] - - as handle 100 is rotated about longitudinal axis "X-X" in the counterclockwise direction relative to articulation post 258, articulation post 258 is translated into helical portion 136 of articulation track 130. Helical portion 136 of articulation track 130 is pitched such that, as articulation post 258 is translated therethrough upon rotation of handle 100, articulation post 258 is urged proximally, thereby translating articulation bar 254 proximally along recess 206 and relative to shaft 200. Proximal translation of articulation bar 254, in turn, pulls articulation linkage 250 proximally which urges arms 222, 224 of end effector assembly 220 to pivot about second pin 248 relative to shaft 200, thereby articulating end effector assembly 220 off of longitudinal axis "X-X.").
Regarding claim 6, Cabrera in view of Graf discloses the apparatus of claim 5, Cabrera further disclosing wherein rotation of the articulation knob (258, 100) moves the articulation shaft (254) longitudinally to pivotably move the support member (220) (See Figs. 25- 26) (P. [0091] - - as handle 100 is rotated about longitudinal axis "X-X" in the counterclockwise direction relative to articulation post 258, articulation post 258 is translated into helical portion 136 of articulation track 130. Helical portion 136 of articulation track 130 is pitched such that, as articulation post 258 is translated therethrough upon rotation of handle 100, articulation post 258 is urged proximally, thereby translating articulation bar 254 proximally along recess 206 and relative to shaft 200. Proximal translation of articulation bar 254, in turn, pulls articulation linkage 250 proximally which urges arms 222, 224 of end effector assembly 220 to pivot about second pin 248 relative to shaft 200, thereby articulating end effector assembly 220 off of longitudinal axis "X-X.").
Regarding claim 7, Cabrera in view of Graf discloses the apparatus of claim 1, Cabrera further disclosing wherein the support member (220) includes a tab (242) (Fig. 3) and the articulation shaft (254) is coupled to the support member (220) by the tab (242) (P. [0070] - - Articulation assembly 240 includes a rotatable member 242, an articulation linkage 250, and an articulation bar 254 as shown in Fig. 3).
Claim(s) 8- 10 and 12- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (US Pat. No. 10,736,650 B2) in view of Abreu (US Pub. No. 2016/0346000 A1) and Cabrera (US Pub. No. 2013/0103043 A1).
Regarding claims 8 and 10, Graf discloses a method comprising: 
introducing a tubular body (4) (Figs. 1- 5) of a specimen retrieval device (1) (Figs. 1- 5) having a proximal portion and a distal portion (7) (Figs. 3- 4) through a body opening (See Fig. 3 - - body opening made by trocar 28); 
a support member (8) (Figs. 1- 2, 4) that is supported on the distal portion (7) of the tubular body (4); 
positioning the distal portion of the tubular body (7) within a body cavity (27) (Figs. 4- 5) to position a specimen receptacle (5) (Figs. 1- 2, 4- 6) supported on the support member (8) in the body cavity (27) (See Fig. 4); 
removing a second opening (17) (Figs. 4- 6) of the specimen receptacle (5) from the body cavity (27) (See Fig. 6) (Col. 5, l. 41- 44 - - The second end 19 of the extraction bag 5 can be grabbed with gripping tongs (not depicted) introduced through a second trocar 28 and can also be taken out of the body cavity 27 as shown in Fig. 6); 
passing the tissue specimen (29) (Figs. 5- 6) through the first opening of the specimen receptacle (9) (Figs. 1- 2, 4- 6) into the specimen receptacle (5) (See Figs. 4- 5) (Col. 5, l. 35- 37 - - the preparation is detached such that it falls through the first bag opening 9 into the extraction bag) and out the second opening (17) (Col. 5, l. 41- 44 - - The second end 19 of the extraction bag 5 can be grabbed with gripping tongs (not depicted) introduced through a second trocar 28 and can also be taken out of the body cavity 27 as shown in Fig. 6).  
Alternatively, should applicant argue that Graf does not inherently disclose passing the tissue specimen out the second opening, the Office points to the teachings of Abreu, which teaches passing morcellated tissue segments (136) (Fig. 12) out of a specimen receptacle bag (102, 104) (Fig. 12) opening (134) (Fig. 12) (Ps. [0070], [0084]).  Abreu further disclosing passing the tissue specimen out of an opening performs the same function of removing a tissue specimen out of a body cavity as pulling the entire specimen receptacle out of the body cavity.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known method step (passing a tissue specimen out of a bag opening outside a body cavity) for another (passing an entire bag out of the body cavity) such that the tissue specimen is passed out of the second opening of the receptacle associated with Graf since the substitution would have yielded predictable results, namely, removing a tissue specimen from a body cavity while avoiding damage to surrounding tissue or spreading of diseased tissue fragments (Abreu - - Ps. [008],[0084]).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Graf further disclosing: 
removing the specimen retrieval device (1) from the body cavity (27) (Col. 5, l. 49- 51 - - The preparation 29 can be morcellated (shredded) inside the extraction bag and removed from the body cavity 27 (contained within the bag)).
Graf in view of Abreu does not disclose
(claim 8 and claim 10) an articulation shaft as claimed;
However, Cabrera teaches a method of retrieving a tissue specimen (‘S’) using an articulating support member (220) for a retrieval specimen receptacle (30) to facilitate capturing of the tissue specimen (‘S’) (Fig. 29) (P. [0090]), Cabrera teaching
(claim 8) introducing an articulation shaft (254) (Figs. 3- 4, 10, 13, 15, 18, 20, 25- 26, 27, 30, 32)  having a proximal portion (256) (Fig. 3), a distal portion (near 250 at Fig. 3), and an articulation knob (258, 100) (Figs. 1- 3, 5- 7, 10, 18, 20- 21, 24- 26, 28) through the longitudinal bore (122) (Fig. 3) of the tubular body (120) (Figs. 1- 3, 5, 12- 15, 18- 27, 29- 31, 33) such that the distal portion of the articulation shaft (near 250 at Fig. 3) is coupled to a support member (220) (Figs. 1, 3- 4, 10- 11, 14- 15, 22- 25, 27) that is pivotably supported about a pivot axis on the distal portion (126) (Fig. 3) of the tubular body (120) (See Figs. 10, 20) (Ps. [0073], [0091] - - support member (220) is supported on the distal portion of the tubular body (126) via its connection to articulation post 258 which is engaged to handle 100; support member (220) is pivotably support about a pivot axis at second pin 248 shown in Fig. 3, which is also supported on the distal portion of tubular body (126) via its connection to articulation post 258);
positioning the distal portion of the tubular body (126) within a body cavity (“C”) (Fig. 19) to position a specimen receptacle (30) supported on the support member (22) in the body cavity (“C”) (Figs. 19, 29) (P. [0089] - -end effector assembly 220 of surgical retrieval apparatus 10 disposed within the internal surgical site "C" in the deployed condition); 
actuating the articulation knob of the articulation shaft (258, 100) (Figs. 1- 3, 5- 7, 10, 18, 20- 21, 24- 26, 28) to articulate the support member (220) about the pivot axis to reposition a first opening of the specimen receptacle (33) (Figs. 3, 8- 9, 23) in relation to a tissue specimen (“S”) (Ps. [0089]- [0090] - - once the deployed position has been achieved, end effector assembly 220 may be articulated to a desired position, or orientation, within the internal surgical site "C,"; in order to better position specimen retrieval bag 30 within the internal body cavity "C," end effector assembly 220 may be articulated off of longitudinal axis "X-X" to facilitate capturing of the specimen of tissue "S" within surgical retrieval bag 30);
(claim 10) wherein actuating the articulation knob (258, 100) includes rotating a threaded portion (130, 136) (Figs. 13, 20, 25, 28) of the articulation shaft (256) within a threaded portion of the longitudinal bore (130, 136) (See Figs. 25- 26) to longitudinally move the articulation shaft (256), thereby articulating the support member (220) (See Figs. 25- 26) (P. [0091] - - as handle 100 is rotated about longitudinal axis "X-X" in the counterclockwise direction relative to articulation post 258, articulation post 258 is translated into helical portion 136 of articulation track 130. Helical portion 136 of articulation track 130 is pitched such that, as articulation post 258 is translated therethrough upon rotation of handle 100, articulation post 258 is urged proximally, thereby translating articulation bar 254 proximally along recess 206 and relative to shaft 200. Proximal translation of articulation bar 254, in turn, pulls articulation linkage 250 proximally which urges arms 222, 224 of end effector assembly 220 to pivot about second pin 248 relative to shaft 200, thereby articulating end effector assembly 220 off of longitudinal axis "X-X.").
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method associated with Graf to include articulating the articulation knob because it would allow the specimen receptacle to be articulated to a desired position or orientation within the cavity (Cabrera - - P. [0089].  The motivation for the modification would have been to manipulate the specimen receptacle relative to additional surgical instrumentation such as a grasper to place the tissue specimen inside the specimen receptacle (Cabrera - -P. [0090]).
Regarding claim 9, Graf in view of Abreu and Cabrera disclose the method of claim 8, Graf further disclosing wherein inserting the specimen retrieval device (4) through the body opening (27) occurs by passing the distal portion of the tubular body (7) through a cannula (28) (See Fig. 4) (Col. 5, l. 26- 33 - - actuator 4 is extended with its distal end 7; laparoscopic trocar 28 is considered a cannula).
Regarding claim 12, Graf in view of Abreu and Cabrera disclose the method of claim 8, Graf further disclosing wherein removing the second opening (17) from the body cavity (27) occurs by grasping the specimen receptacle (5) with a grasping device and pulling the second opening (17) out of the body cavity (27) (see rejection of claim 8 above) (Col. 5, l. 41- 44 - - The second end 19 of the extraction bag 5 can be grabbed with gripping tongs (not depicted) introduced through a second trocar 28 and can also be taken out of the body cavity 27 as shown in Fig. 6).
Regarding claim 13, Graf in view of Abreu and Cabrera disclose the method of claim 12, Graf further disclosing wherein the grasping device is selected from the group consisting of a forceps, a tenaculum, and combinations thereof (Col. 5, l. 41- 44 - - The second end 19 of the extraction bag 5 can be grabbed with gripping tongs (not depicted) introduced through a second trocar 28 and can also be taken out of the body cavity 27 as shown in Fig. 6; gripping tongs are interpreted as forceps).  Alternatively, applicant is directed to Abreu which teaches target tissue 800 being extracted by forceps (Abreu - - P. [0084]).  Forceps perform the same function of grasping a specimen receptacle as gripping tongs and the use of which, would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention, since using forceps would have yielded predictable results, namely grasping a specimen receptacle.
Regarding claim 14, Graf in view of Abreu, Cabrera and Ravikumar disclose the method of claim 12, Graf further disclosing wherein removing the second opening (17) occurs by pulling the second opening (17) out of a cannula (28) (Col. 5, l. 41- 44 - - The second end 19 of the extraction bag 5 can be grabbed with gripping tongs (not depicted) introduced through a second trocar 28 and can also be taken out of the body cavity 27 as shown in Fig. 6; laparoscopic trocar 28 is considered a cannula).  
Regarding claim 15, Graf in view of Abreu and Cabrera disclose the method of claim 12, Graf is silent as to the type of cavity (27) from which a tissue specimen is to be retrieved and Graf does not expressly disclose
(claim 15) pulling the second opening out of a patient’s vagina as claimed.
However, Abreu teaches passing morcellated tissue segments (136) (Fig. 12) out of a specimen receptacle bag (102, 104) (Fig. 12) opening (134) (Fig. 12) (Ps. [0070], [0084])
(claim 15) wherein removing the opening occurs by pulling the opening out of a patient’s vagina (See Fig. 18) (Ps. [0065], [0093]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method step of removing the second opening associated with Graf to include removing the second opening of the specimen receptacle associated with Graf by pulling the second opening out of a patient’s vagina as taught by Abreu since removing tissue specimen from abdominal organs or intraperitoneal space is well known in the art (Abreu - - P. [0007]) and pulling tissue specimen inside a specimen receptacle from the vagina would yield predictable results of collecting malignant tissue in the abdominal cavity without causing malignancy to spread to other organs in the abdominal cavity (Abreu - - P. [0007]).
Claim(s) 11 and 16- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (US Pat. No. 10,736,650 B2) in view of Abreu (US Pub. No. 2016/0346000 A1) and Cabrera (US Pub. No. 2013/0103043 A1) as applied to claim 8 above, and further in view of Ravikumar (US Pub. No. 2016/0324515 A1).
Regarding claim 11, Graf in view of Abreu and Cabrera disclose the method of claim 8, Graf further disclosing that the support member (8) is an elastically flexible loop (Col. 4, l. 42- 43), but Graf does not disclose
(claim 11) a pair of resilient fingers as claimed.
However, Ravikumar teaches a specimen retrieval apparatus and method in the same field of endeavor (Abstract)
(claim 11) wherein the support member (70) (Figs. 2- 8) includes a pair of resilient fingers (70a, 70b) (Figs. 2- 8) which support the specimen receptacle (100) (Figs. 2- 8) and open the first opening of the specimen receptacle (100) in a deployed state (Ps. [0036], [0038] - - the support means is two arms 70a, 10b, which when deployed in an actuated or open position form a circle to support the mouth of a specimen retrieval bag 100 when open).
The resilient fingers taught by Ravikumar perform the same function of deploying in an actuated or open position to form a circle to support the mouth of a specimen retrieval bag when open (Ravikumar - - P. [0038]) as the elastically flexible loop disclosed by Graf (Graf - - Col. 4, l. 42- 47).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (resilient fingers forming a circle when deployed) for another (elastically flexible loop) since the substitution would have yielded predictable results, namely deploying in an actuated or open position to form a circle to support the mouth of a specimen retrieval bag when open.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 16, Graf in view of Abreu, Cabrera and Ravikumar disclose the method of claim 11, Graf further disclosing wherein passing the tissue specimen (29) through the first opening of the specimen receptacle (9) into the specimen receptacle (5) and out the second opening (17) (see claim 8 rejection above) occurs by utilizing a grasping device to grasp the tissue specimen and pass the tissue specimen through the specimen receptacle (Col. 5, l. 41- 44 - - The second end 19 of the extraction bag 5 can be grabbed with gripping tongs (not depicted) introduced through a second trocar 28 and can also be taken out of the body cavity 27 as shown in Fig. 6).
Regarding claim 17, Graf in view of Abreu, Cabrera and Ravikumar disclose the method of claim 16, Graf further disclosing wherein the grasping device is selected from the group consisting of a forceps, a tenaculum, and combinations thereof (Col. 5, l. 41- 44 - - The second end 19 of the extraction bag 5 can be grabbed with gripping tongs (not depicted) introduced through a second trocar 28 and can also be taken out of the body cavity 27 as shown in Fig. 6; gripping tongs are interpreted as forceps).  Alternatively, applicant is directed to Abreu which teaches target tissue 800 being extracted by forceps (Abreu - - P. [0084]).  Forceps perform the same function of grasping a specimen receptacle as gripping tongs and the use of which, would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention, since using forceps would have yielded predictable results, namely grasping a specimen receptacle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771